Name: 93/430/EEC: Commission Decision of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to washing machines
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  European construction;  consumption;  environmental policy;  electronics and electrical engineering
 Date Published: 1993-08-07

 Avis juridique important|31993D043093/430/EEC: Commission Decision of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to washing machines Official Journal L 198 , 07/08/1993 P. 0035 - 0037 Finnish special edition: Chapter 15 Volume 12 P. 0230 Swedish special edition: Chapter 15 Volume 12 P. 0230 COMMISSION DECISION of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to washing machines(93/430/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular Article 5 thereof, Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group; Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups; Whereas the second subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides further that product groups, the specific ecological criteria for each group and their respective periods of validity are to be established in accordance with the procedure laid down in Article 7 of that Regulation, following the consultation procedure provided for in Article 6 thereof; Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92, HAS ADOPTED THIS DECISION: Article 1 The product group to which this Decision relates is defined as: front and top loading washing machines sold to the general public, excluding twin tubs and washer dryers, (hereinafter referred to as 'the product group'). Article 2 The environmental performance of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex. Article 3 The definition of the product group and the specific ecological criteria for the product group shall be valid until 30 June 1996. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 June 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 99, 11. 4. 1992, p. 1. ANNEX ECO-LABEL CRITERIA FOR WASHING MACHINES A. Key criteria These criteria are based on the major environmental impacts as highlighted in the cradle-to-grave assessment. The threshold levels must all be achieved in order to qualify for an eco-label. (i) Energy consumption The machine must use less than or equal to 0,23 kWh of electrical energy per kg of washload in an IEC 456 test for a cotton wash without prewash at 60 °C using cold fill only. The machine must use less than or equal to 0,11 kWh of electrical energy per kg of washload in an IEC 456 test for a cotton wash without prewash at 40 °C using cold fill only. (ii) Water consumption The machine must use less than or equal to 17 litres of water per kg of washold in an IEC 456 test for a cotton wash without prewash at either 60 or 40 °C. (iii) Detergent consumption The machine must lose less than or equal to 5 % of detergent in an IEC 456 test with the detergent added via the detergent drawer. B. Best practice criteria Best practice criteria relate to features of a washing machine which make a smaller contribution to the overall environmental impact of the product. The qualifying levels for these criteria reflect best environmental practice. All of these criteria must be achieved in order to qualify for an eco-label. (i) User instructions 1. The machine must have clear markings on it identifying the settings appropriate according to fabric type and laundry code. 2. The machine must have clear markings on it identifying energy and water saving programmes and options. 3. Clear instructions must be made available to the consumer providing: - advice to use a full load rather than part loads wherever possible, - advice about the best wash temperature to use according to the fabric type, - advice on varying the detergent dose according to water hardness, load size and the degree of soil, - advice on the machine installation which makes the most appropriate use of the hot and cold fill, if available on the machine, including advice based on the fuel used for home water heating, - advice on sorting fabrics appropriately, - advice on situations where a prewash, if available, is likely to be required, - information about the energy consumption and the water consumption of the machine for different temperature settings and for different load settings and according to whether hot and cold fill is an option, - advice about the machine being made of materials which are recyclable and that it should be disposed of accordingly. (ii) Encouragement to recycling Where they occur in components in quantities greater than 50 g the following polymeric materials must have a permanent marking identifying the material: - polypropylene, - polystyrene, - PVC, - HDPE, - LDPE, - ABS, - polyamide, - other. The marking must use the symbols or abbreviated terms given in ISO 1043. C. Performance criteria (i) Wash performance The machine must achieve at least a minimum of 20 % stain removal based on the carbon black soiled sample EMPA test cloth in an IEC 456 test at 60 °C. The machine must achieve at least a minimum of 6 % stain removal based on the carbon black soiled sample EMPA test cloth in an IEC 456 test at 40 °C. (ii) Rinse efficiency The machine must achieve at least a minimum rinsing efficiency of 60 dilutions as defined in IEC 456.